Citation Nr: 1117925	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUES

1.  Whether the decision to discontinue entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) effective from February 1, 2006, was proper.

2.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 30 percent disability evaluation.




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.  He also had prior service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The September 2005 rating decision granted service connection for PTSD with major depression and an adjustment disorder with mixed anxiety and depression and assigned a 30 percent disability evaluation effective from June 3, 1994.  The November 2005 rating decision discontinued entitlement to TDIU effective from February 1, 2006.  The Veteran appealed those decisions, and the case was referred to the Board for appellate review.  

The Board remanded the case for further development in October 2008 and October 2009.  The case has since been returned to the Board for appellate review.  

The Board also observes the Veteran's May 2009 statement in which he contended that he was entitled to an earlier effective date for his right fifth finger.  However, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, that matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand and to obtain additional treatment records.

The Board previously remanded the case in October 2008 because the Veteran had not been provided with the all of the laws and regulations pertinent to the issue of whether the decision to discontinue entitlement to TDIU effective from February 1, 2006, was proper.  In particular, the Board noted that the March 2006 statement of the case (SOC) and August 2006 supplemental statement of the case (SSOC) did not contain 38 C.F.R. § 3.343.  

Following the remand, a SSOC was issued in April 2009, but it did not contain 38 C.F.R. § 3.343.  Nor was the Veteran advised of that regulation in any other letter sent by VA.  As a result, the Board remanded the case again in October 2009.  Although SSOCS were issued in November 2010, they still not contain the pertinent regulation.

Similarly, the Board remanded the issue of entitlement to a higher initial evaluation for PTSD in October 2009 because the Veteran had not been notified of all of the pertinent rating criteria.  In particular, the Board had noted that VA issued new regulations for rating disabilities for mental disorders, which became effective November 7, 1996, and are contained in 38 C.F.R. § 4.130.  The March 2006 SOC, August 2006 and April 2009 SSOCs, and an October 2008 notice letter contained the revised version of Diagnostic Code 9411 that became effective on November 7, 1996.  However, the Veteran was granted service connection for PTSD effective from June 3, 1994, and those documents did not provide him with the old rating criteria contained in 38 C.F.R. § 4.132. 

Following the October 2009 remand, SSOCS were issued in August 2010, which contained the revised rating criteria.  However, the Veteran has still not been provided the old rating criteria contained in 38 C.F.R. § 4.132. 

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, the Board finds it necessary to remand the Veteran's claim so that he may be provided proper notice of the provisions of 38 C.F.R. § 3.343 and the old rating criteria for mental disorders.

In addition, it appears that there may be additional treatment records that are not associated with the claims file.  In this regard, the Veteran has submitted statements dated in November 2010 indicating that he has been seeing an "outside" therapist, Dr. J.H.T. (initials used to protect the Veteran's privacy).  He later requested that the AMC contact the VA hospital to obtain those records.  The claims file does not contain any VA medical records dated after October 2009, and it is unclear as to whether he has been seen by a private therapist.  Therefore, the RO should take this opportunity to obtain and associate with the claims file any outstanding treatment records pertaining to the Veteran's PTSD.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.   The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. The RO should specifically ask the Veteran to clarify whether Dr. J.H.T. is a private therapist or a VA therapist.

The RO should obtain and associate with the claims file VA medical records dated from October 2009 to the present.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC should set forth all applicable laws and regulations pertaining to each issue, including 38 C.F.R. § 3.343 and the rating criteria for mental disorders in effect prior to November 7, 1996.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


